United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-30225
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DERRICK L. FIELDS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:05-CR-50046-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Derrick L. Fields appeals his conviction for being a felon

in possession of a firearm and for possessing a stolen firearm.

He argues that the district court erred when it denied his motion

to suppress evidence of the firearm, which was seized pursuant to

a search warrant.    Because the affidavit supporting the search

warrant was more than a “bare bones” affidavit, the officers who

executed the warrant relied on it in good faith, and evidence of

the firearm was admissible.    See United States v. Satterwhite,

980 F.2d 317, 320-21 (5th Cir. 1992).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 06-30225
                 -2-

AFFIRMED.